DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The claims (claims 1-3) directed to non-elected inventions were cancelled, but the restriction remains for this invention the reasons of record.

Response to Arguments
NOTE: a claim set should not contain language (e.g., Please add new claims 11 and 12 as follows:) other than the claims.
Applicant’s arguments, see pages 5-6, filed 6/8/21, with respect to the rejection(s) of claims 4-10 under improper markush and enablement rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment to claim 4.
The Declaration under 37 CFR 1.132 filed 6/8/21 is sufficient to overcome the rejection of claims 4-10 based on enablement because the applicant shows CRISPR/Cas9 can reduce expression of MEX3B.

Applicant’s arguments, see page 6, filed 6/8/21, with respect to 103 have been fully considered and are persuasive.  The rejection of claims 4-8 and 10 has been 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 6, 8, and 10 remain and 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claimed invention embraces treating a respiratory disease caused by an increased expression of IL-6, Il-13, TNF, G-CSF, CXCL1, CXCL2, or CXCL5 in a subject comprising administering a substance for decreasing the expression of MEX3B gene in a patient having the disease, wherein the substance is an antisense 
Pages 19-22 and 25-27 disclose sequences for MEX3B gene and protein.  The applicant indicates that it could be SEQ ID NOs: 1-6 or a sequence resulting from deleting, substitution and/or addition of one or several bases of the sequence described in SEQ ID NOs: 1 -6.  Applicant does not describe what regions of the MEX3B gene or MEX3B protein are required for the desired biological activity (protect or prevent a disease caused by increase expression of IL6, IL13, TNF, G-CSF, CXCL1, 2, or 5).  Applicant does not disclose what nucleotides or amino acids can be deleted, added or substituted and the gene or protein still possesses the MEX3B function.  In view of the lack of written description for MEX3B sequences, the skilled artisan cannot envision what sequences having deletions, substitutions, deletions could be in the patient having the diseases.  Applicant only provides written description for SEQ ID NOs: 1 -6.
The substance embraces antisense oligonucleotides, double stranded RNA, CRISPR, zinc-finger nuclease (ZFN) and Talen.  Pages 29-31 and 37 contemplate 
The applicant contemplates substances that can inhibit the expression of the gene and be used as a therapeutic agent for a respiratory disease and provides a limited example of a substance (MEX3B antisense oligonucleotide) that meets the structural and functional limitations of the claimed invention.
The contemplation of the substances without more, is not an adequate written description of the genus of substances because it does not distinguish the claimed genus from others, except by function.  It does not specifically define any of the substances that fall within its definition.  It does not define any structural features commonly possessed by members of the genus that distinguish them from others.
Antisense oligonucleotides do not represent the genus of agents because oligonucleotides having a different structure and mechanism of action compared to any other agent embraced by the claimed invention. The skilled artisan cannot make other agents (CRISPR, TALEN, double stranded RNA) based on antisense oligonucleotides. The prior art teaches that one of skill in the art has to make antisense oligonucleotides and siRNA molecules and empirically determine if these agents can reduce expression of a target sequence in a cell.  See Hagedorn et al. (Nucleic Acid Research 2017, Vo. 45, 2262-2282) and Fakhr et al. (Cancer Gene Therapy 2016, 23, 73-82), both of record.  
The breadth of the limitation in the last part of claim 4 embraces a gene consisting of a sequence resulting from deletion, substitution, and/or addition of 1 to 20 
In view of the foregoing, it is clear that the instant specification fails to convey that the inventors had possession of the genus of genes claimed in claims 4, 6, 8, 10 and 12 as of the effective filing date sought in the instant case. 
Response to Arguments
Applicant's arguments filed 6/8/21 have been fully considered but they are not persuasive.
In response to applicant’s argument that the amendment to claim 4 and cancellation of claims 5, 7, and 9 overcome the rejection, the argument is not found persuasive because the argument does not address the written description for a genus of TALEN or zinc-finger nucleases.  In addition, the amendment to claim 4 requires a new rejection because the specification does not provide written support for a gene consisting of a sequence resulting from deletion, substitution, and/or addition of 1 to 20 bases of the sequence set forth in SEQ ID NOs: 1-4 that has sequence homology of 80% or more with the MEX3B gene set forth in SEQ ID NOs: 1-4 and is activated by .

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635